Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 1 of 17 PagelD #:1

AO 91 (Rev. 11/11) Criminal Complaint AUSA Ramon Villalpando (312) 353-6117
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA .

CASE NUMBER: 20 CR 268 F i L E D |

Vv.
JUN 04 2020
CHYENNE SIMPSON,
RICKIE FOY; and MAGISTRATE JUDGE
PIERRE HARVEY GABRIEL A. FUENTES
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about June 1, 2020, at Chicago, in the Northern District of Illinois, Eastern Division, the defendants
violated:
Code Section Offense Description

Title 18, United States Code, Section 371 conspired with each other, and with others unknown,
to commit an offense against the United States,
namely, bank theft, in violation of Title 18, United
States Code, Section 2113(b).

This criminal complaint is based upon these facts:

_X_ Continued on the attached sheet. =

AMANDA E. BECKER
Special Agent, Federal Bureau of Investigation
(FBI)
(Teleoncally p2- Cte _U.!
Pursuant to Fed. R. Crim. P. 4.1, this complaint is presénted by reliable electronic means. The above-named
agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date: June 4, 2020 £¢RE an SS

Judge’s signature

 

City and state: Chicago, Illinois GABRIEL A. FUENTES, U.S. Magistrate Judge
Printed name and title
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 2 of 17 PagelD #:2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
AFFIDAVIT

I, AMANDA E. BECKER, being duly sworn, state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation (‘FBI’),
and have been so employed for almost eight years. My current responsibilities include
the investigation of violent crimes, including, among others, kidnaping, bank robbery,
and the apprehension of violent fugitives.

2. This affidavit is submitted in support of a criminal complaint alleging
that CHYENNE SIMPSON, RICKIE FOY, and PIERRE HARVEY have conspired
with each other, and with others unknown, to commit bank theft, in violation of Title
18, United States Code, Section 21138(b), all in violation Title 18, United States Code,
Section 371.

3. Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging SIMPSON,
FOY, and HARVEY with conspiracy, I have not included each and every fact known
to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that the defendants committed the
offense alleged in the complaint.

4, The information set forth in this Affidavit is based on multiple sources,

including but not limited to, my personal knowledge, my review of documents and
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 3 of 17 PagelD #:3

reports related to this investigation, my review of surveillance video recordings
related to this investigation, and information conveyed to me by other local and
federal law enforcement officers.

The June 1, 2020 Attempted Theft of the Bank of America ATM

5. On or about June 1, 2020, beginning at approximately 7:10 p.m., a group
of individuals attempted to steal U.S. currency located in the drive-through Bank of
America ATM located at 620 West 63rd Street, Chicago, Illinois, (the “Bank of
America ATM”). SIMPSON, FOY, and HARVEY were later identified through the
investigation described below as three of the individuals conspiring with each other,
and with others unknown, to break into the ATM in order to take and carry away
money belonging to, or in the care, custody, control, management, or possession of
Bank of America, the deposits of which were then insured by the Federal Deposit
Insurance Corporation (“FDIC”), in violation of Title 18, United States Code, Section
2113(b).

6. Below is a Google Maps image of the Bank of America ATM:
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 4 of 17 PagelD #:4

Pek Ei bo 2 ae

 
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 5 of 17 PagelD #:5

7. The Bank of America ATM was equipped with surveillance video on
June 1, 2020, which law enforcement has obtained. That video shows a group of
individuals surrounding the Bank of America ATM at approximately 7:10 p.m.! The
group includes an individual with short dark hair and a white t-shirt, (later identified
as SIMPSON); an individual with an orange reflective vest and gray hat, later
identified as FOY; and an individual with a black-and-gray camouflage hoodie, later
identified as HARVEY. Below is a still image taken from the surveillance video

showing SIMPSON, FOY and HARVEY leaning towards the Bank of America ATM.

 

1 According to Bank of America personnel, the time-stamp on the bottom right of the
surveillance video is an hour earlier than the actual time.
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 6 of 17 PagelD #:6

 

63RD-UNION-ATM-112468 06/01/2020 18:10:31.48
a ee Te ee

8. Over the next approximately eight minutes, SIMPSON, FOY, and
HARVEY conspired with each other, and with others unknown, to forcibly remove
the Bank of America ATM from its enclosure, and attempt to steal from the ATM the
cash inside. In furtherance of, and to effect the object of, the conspiracy, SIMPSON,
FOY and HARVEY committed and caused overt acts as described below.

9. The ATM surveillance video captures individuals in the group working
together attempting to access the U.S. currency in the Bank of America ATM. The
video captures SIMPSON taking actions to help the group access the Bank of America

ATM. Below is a still image taken from the surveillance video showing SIMPSON
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 7 of 17 PagelD #:7

attempting to access the Bank of America ATM using what appears to be a yellow

crowbar, which was also used by other individuals during the incident.

ear ore TAL ee Te eee
ea er TTA, ae Ta a

 

10. The video also captures FOY taking actions to help the group access the
Bank of America ATM. Below is a still image take from the surveillance video
showing FOY attempting to access the Bank of America ATM using what appears to

be a rod, which was also used by other individuals during the incident.
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 8 of 17 PagelD #:8

6 3RD-UN ION-ATM-112468 06/01/2020 18:09:50.11
" . Surveillance

 

11. The video also captures HARVEY taking actions to help the group access
the Bank of America ATM. Below is a still image taken from the surveillance video
showing HARVEY attempting to access the Bank of America ATM using what

appears to be a rod, which was also used by other individuals during the incident.
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 9 of 17 PagelD #:9

Cee eee ee ee a
Survei llarce

 

12. According to police reports, the Chicago Police Department (“CPD”)
received calls indicating that the Bank of America ATM was being looted and/or
damaged. CPD officers later arrived at the location of the Bank of America ATM.
According to the time indicated on the body-worn cameras of the responding officers,
CPD officers arrived at the scene at approximately 7:18 p.m. The below still image
taken from the ATM surveillance video captures SIMPSON, FOY and HARVEY

running away from the Bank of America ATM at around the same time.
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 10 of 17 PagelD #:10

Pe ie e eie Reet cm mee) 06/01/2020 18:17:47.69
Uy Surveillance

 

13. According to Bank of America records, the Bank of America ATM was
vandalized on May 31, 2020. The Bank of America ATM had approximately $15,850
in $10 bills, $19,100 in $20 bills, $156,500 in $100 bills, and deposits of $86,174.66
when it was vandalized. After the Bank of America ATM was vandalized, it was taken
out of service, but that amount of U.S. currency remained in the ATM. Bank of
America’s records indicate that no U.S. currency was removed from the Bank of
America ATM during the attempted theft on June 1, 2020. According to FDIC records,

Bank of America was insured by the FDIC on June 1, 2020.

10
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 11 of 17 PagelD #:11

SIMPSON, FOY, and HARVEY are Arrested by CPD

14. According to CPD reports, after being pursued by foot, SIMPSON, FOY,
and HARVEY were arrested by the responding CPD officers within minutes of
arriving on the scene. All three were then taken to a local police station for further
processing. Police records indicate that after being apprehended and confronted with
his involvement in the above-described incident, HARVEY stated in effect, “I'm guilty
for being over there.” |

15. According to CPD reports, Bank of America provided CPD officers with
still images of the attempted robbery of the ATM. Below are the still images provided

to CPD:

11
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 12 of 17 PagelD #:12

 

12
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 13 of 17 PagelD #:13

 

13
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 14 of 17 PagelD #:14

 

14
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 15 of 17 PagelD #:15

 

16. CPD officers reviewed the images and recognized SIMPSON, FOY, and
HARVEY as being involved in various capacities in attempting to access the Bank of

America ATM.
17. Based on my review of the Bank of America ATM’s surveillance video,

the available CPD body-worn camera footage, and the still images Bank of America

15
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 16 of 17 PagelD #:16

provided to CPD, I believe the distinctive clothing and overall physical appearance of
SIMPSON, FOY, and HARVEY are consistent with the distinctive clothing and
overall physical appearance of three individuals involved in various capacities in
attempting to access the Bank of America ATM.

SIMPSON, FOY, and HARVEY are Interviewed by CPD

18. After SIMPSON was read his Miranda rights, SIMPSON was
interviewed by law enforcement. The interview is audio and video recorded. When
questioned about the attempted theft of the Bank of America ATM, SIMPSON
indicated in effect that he was just at the scene trying to see what was going on, and
did not get “real close” to the Bank of America ATM. SIMPSON also suggested that
he did not know any of the individuals surrounding the Bank of America ATM.

19. After FOY was read his Miranda rights, FOY was interviewed by law
enforcement. The interview is audio and video recorded. FOY stated in effect that he
saw a “crowd was trying to get into the ATM machine,” but did not get close enough
to touch the Bank of America ATM. FOY also stated in effect that he “basically told
them the police was coming.” FOY also suggested that he did not know any of the
individuals surrounding the Bank of America ATM. After being shown a still image
of the incident, FOY requested counsel. The interview then ended.

20. After HARVEY was read his Miranda rights, HARVEY was interviewed
by law enforcement. The interview is audio and video recorded. HARVEY stated in
effect that he was at the “wrong place, wrong time, man” and saw “a lot of people” at

the ATM trying to “open it,” including with a hammer and crowbar. HARVEY stated

16
Case: 1:20-cr-00268 Document #: 1 Filed: 06/04/20 Page 17 of 17 PagelD #:17

in effect that he was walking through the parking lot where the Bank of America
ATM is located. HARVEY was then asked how close he got to the Bank of America
ATM, and he responded by requesting counsel. The interview then ended.
Conclusion

21. Based on the foregoing facts, I respectfully submit that there is probable
cause to believe that, on or about June 1, 2020, CHYENNE SIMPSON, RICKIE FOY,
and PIERRE HARVEY, conspired with each other, and with others unknown, to take
and carry away money belonging to, or in the care, custody, control, management, or
possession of Bank of America, 620 West 68rd Street, Chicago, Illinois, the deposits
of which were then insured by the Federal Deposit Insurance Corporation, in
violation of Title 18, United States Code, Section 2113(b), all in violation of Title 18,

United States Code, Section 371.

FURTHER AFFIANT SAYETH NOT.

AMANDA E. BECKER
Special Agent
Federal Bureau of Investigation

(Telerleme!l y po Rte ye!

Subscribed and sworn to telephonically

this 4th day mee
PRR

Honorable GABRIEL A. FUENTES
United States Magistrate Judge

 

Li
